Citation Nr: 1823170	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post right knee meniscectomy with arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on multiple periods of active duty in the U.S. Army between June 1970 and July 1992, with an intervening period of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO increased the rating for the Veteran's service-connected right knee disability from zero to 10 percent, effective July 30, 2009.

In June 2015 and June 2017, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's status post right knee meniscectomy with arthritis is productive of painful full range of motion, slight recurrent subluxation or lateral instability, locking, and crepitus; without evidence of ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage with effusion into the joint. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess 10 percent for recurrent subluxation or lateral instability of status post right knee meniscectomy with arthritis have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

2. The criteria for a separate rating of 10 percent for status post right knee meniscectomy with arthritis have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's status post right knee meniscectomy with arthritis was assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  He has contended that a higher rating is warranted.

In October 2009, the Veteran was afforded a VA examination.  He reported symptoms of stiffness, lack of endurance, locking, tenderness, and pain.  He indicated that he did not experience weakness, swelling, heat, redness, giving way, fatigability, deformity, drainage, effusion, or subluxation and dislocation.  Additionally, he stated that he experienced flare-ups at a severity level of 10 as often as four times per day for 15 minutes.  During flare-ups, he described an inability to move his right knee due to pain and difficulty with standing and walking.  His flare-ups were reportedly precipitated by physical activity and walking while alleviated with rest.  He noted that he had residual pain following a September 1987 arthroscopic procedure on his right knee.  He denied any incapacitation or joint replacement procedure due to his right knee condition.  On examination, the Veteran walked with a normal gait.  He did not require any assistive device for ambulation.  Examination of his feet revealed evidence of abnormal weight bearing and callosities located at big toes without tenderness.  There was evidence of tenderness and grinding.  The right showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was no subluxation, locking, pain, genu recurvatum, crepitus or ankylosis.  He had normal flexion and extension of 140 degrees and zero degrees, respectively, including with repetitive range of motion.  His right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Results from his instability tests were all within normal limits.  However, a right knee X-ray revealed degenerative arthritic changes.  

The Veteran was evaluated at his VA Medical Center (VAMC) for right knee pain in March 2012.  He complained of pain on the medial side of his right knee that increased with walking, running, bending, and rotational movement of the knee.  Upon evaluation, his right knee showed no obvious signs of swelling, deformities, atrophy or discoloration.  He had full active range of motion with mild pain, crepitus, and tenderness to palpation on the medial joint line.

In 2015, the Veteran was treated at his VAMC for right knee pain.  He reported intermittent, sharp pain predominantly around the medial joint line.  He rated the pain as 9 in severity that occurred predominantly when he walked for long distances.  He had a varus alignment, crepitus with flexion, and tenderness.  There was no evidence of instability.  At one point, his range of motion was to 130 degrees. 

Pursuant to the June 2015 Board remand, the Veteran was provided a VA examination in June 2016.  With age and increasing weight, the Veteran's right knee pain was gradually becoming more limiting.  He reported that his right knee pain was constant from day to day.  However, he did not report any flare-ups.  With repetitive use, he did not have any additional functional loss or range of motion. However, with repeated use over time, the Veteran reported that his right knee condition prevented his ability to exercise on a bike or treadmill, mow his grass, or walk a long distance without resting.  He stated that his right knee occasionally locked but did not give way.  His range of motion was normal and without pain.  There was no evidence of pain with weight bearing or objective evidence of tenderness or pain upon palpitation.  He did have crepitus.  He had normal muscle strength without any muscle atrophy.  He did not have ankylosis.  There was no history of recurrent subluxation, lateral instability or recurrent effusion in his right knee.  He did not have any joint instability.  He did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He did not have any meniscal conditions.   There was no functional impairment of an extremity.  He occasionally used a brace on his right knee to walk long distances.  Although he was limited in prolonged walking, squatting, carrying heavy loads, and climbing, he could perform any type of occupational task without significant restrictions.

In accordance with the June 2017 Board remand, the Veteran was afforded an additional VA examination in September 2017.  He presented with constant, sharp, and non-radiating right knee pain with ambulation.  However, he denied any flare-ups of his right knee condition.  He reported functional loss with prolonged walking, turning his knee the wrong way, and bending.  His right knee flexion and extension were normal.  However, he exhibited pain with extension and objective evidence of pain on passive range of motion.  He also had tenderness to palpitation at the medial line of his right knee.  With weight and non-weight bearing, there was evidence of pain.  The opposing left knee joint was undamaged and range of motion was within normal limits.  Additionally, the Veteran experienced disturbance of locomotion.  After repetitive use, there was no additional functional loss or range of motion.  The examiner found a history of recurrent effusion, including isolated episodes, popping sensation following prolonged walking, swelling, and tenderness to palpitation.  The examiner also noted a meniscal condition consisting of frequent episodes of joint pain.  The examiner's additional findings were consistent with the June 2016 VA examination results, and are incorporated herein.  

To the extent that the June 2016 and September 2017 VA examiners could not provide an opinion regarding functional impairment during a flare-up or with repetitive use, the examinations are still adequate even with consideration of the United States Court of Appeals for Veterans Claims (Court) decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In this regard, the Board finds that the June 2016 and September 2017 VA examiners have considered all procurable and assembled data, before stating that an opinion regarding functional loss during flare-ups or with repeated use.  Further, the examiners inability to provide an opinion was not a limitation due to lack of expertise, insufficient information, or unprocured testing of an individual examiner. Id.  Rather, the examiners ascertained and appropriately considered adequate information regarding frequency, duration, characteristics, severity, and functional loss during flare-ups and with repeated use as reported by the Veteran.  

As such, the aforementioned evidence reflects that the Veteran's left knee condition has been manifested by arthritis, pain, crepitus, recurrent effusion, popping, locking, giving way, swelling, and tenderness.  

Although the Veteran had some limitation in flexion noted in 2015, the range of motion findings of record do not demonstrate right knee flexion limited to 45 degrees or extension limited to 10 degrees to warrant a compensable rating under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a.

In regard to the 10 percent rating assigned under Diagnostic Code 5257, the Board finds that the weight of the evidence demonstrates that the Veteran had at most slight recurrent subluxation or lateral instability of the right knee.  While the Veteran had varus alignment, experienced disturbance of locomotion, and wore a right knee brace, there were no signs of subluxation or lateral instability.  VA examination report findings yielded normal results with joint instability testing.  Accordingly, the Board finds that objective evidence reveals that his right knee condition does not warrant a rating in excess of 10 percent.  Id.

The Board notes the Veteran had a history of recurrent effusion, popping, locking, giving way, swelling, tenderness, and pain.  Following the Veteran's right knee meniscectomy in September 1987, he experienced right knee pain, locking, crepitus, and tenderness, but did not have effusion or dislocation of the semilunar cartilage.  Therefore, the Board finds that a separate or an increased rating is not available under Diagnostic Code 5258.  The Veteran, however, is entitled to a separate schedular rating of 10 percent for "symptomatic" status post right knee meniscectomy with arthritis under Diagnostic Code 5259.  Id.  

As there is no evidence of record showing that the Veteran has ankylosis impairment of the tibia and fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 respectively, are not applicable.  Id.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there is no indication in the medical evidence of record that any subjective complaints, such as pain, fatigability, incoordination, or weakness, resulted in additional limitation of function so as to meet the criteria for a higher evaluation.  Although evidence of pain is an important factor for consideration, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute a functional loss.  Id.

Here, there is no objective evidence that the Veteran's pain results in additional functional loss that would warrant a higher rating.  The Board observes that the Veteran complained of pain on numerous occasions, and that the pain was at times sharp and limiting.  On this record, however, the Board finds that the effect of the pain in the Veteran's right knee is contemplated in the 10 percent rating granted herein for painful motion.  To the extent that the Veteran described flare-ups at his October 2009 VA examination, he later denied any flare-ups and did not describe any limitation of motion or features of a right knee condition consistent with the higher rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  Moreover, the Board is not required to provide an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122 (1999).  Thus, the Board properly concludes, based on the facts of record, that the June 2016 and September 2017 VA examinations conducted accurately reflect the Veteran's disability.  Id.  As such, an increased rating is not warranted for the Veteran's right knee under the DeLuca criteria. 

The Board acknowledges the Veteran's November 2015 and April 2017 lay statements regarding the severity of his symptoms, including right knee pain, recurrent locking, and pain with walking.  Laypersons are competent to attest to physical symptoms that are experienced or observed.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence describing the symptoms in this case does not establish a greater degree of functional impairment than already contemplated by the schedular ratings awarded herein.  

Accordingly, the Board finds that a separate 10 percent rating is warranted for status post right knee meniscectomy with arthritis.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for recurrent subluxation or lateral instability associated with status post right knee meniscectomy with arthritis.  In this regard, the Board finds that there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


